     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 1 of 22




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


AMANDA GAVITT,                                3:20-cv-01331-BR

          Plaintiff,                          OPINION AND ORDER

v.

T-MOBILE USA, INC.; SAVANNA
FERNANDEZ; and JENNIFER LAMB,

          Defendants.


RICHARD B. MYERS
Bennett Hartman, LLP
210 S.W. Morrison Street
Suite 500
Portland, OR 97204-3149
(503) 227-4600

          Attorneys for Plaintiff

CODY M. WESTON
EDWARD CHOI
Perkins Coie LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
(503) 727-2000

          Attorneys for Defendants

1 - OPINION AND ORDER
        Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 2 of 22




BROWN, Senior Judge.

        This matter comes before the Court on Plaintiff Amanda

Gavitt’s Motion (#7) to Remand and the Motion (#5) to Dismiss of

Defendants Savannah Fernandez and Jennifer Lamb.               The Court

concludes the record is sufficiently developed such that oral

argument would not be helpful to resolve these Motions.                 For the

reasons that follow, the Court DENIES Plaintiff’s Motion to

Remand and the Motion to Dismiss of Defendants Fernandez and

Lamb.



                                  BACKGROUND

        The following facts are taken from Plaintiff’s Complaint and

the parties’ materials related to Plaintiff’s Motion to Remand

and the Motion to Dismiss of Defendants Fernandez and Lamb.

        In May 2016 Defendant T-Mobile USA, Inc., hired Plaintiff as

a Mobile Expert.

        On December 23, 2018, “Plaintiff took a protected leave of

absence from her employment to seek and receive mental health

treatment.”     Compl. at ¶ 11.     On April 8, 2019, Plaintiff

returned to work.      Plaintiff alleges T-Mobile subjected her to

“differential treatment in the daily conditions of her

employment” after she returned from her leave of absence.

Specifically, Plaintiff alleges T-Mobile ignored or denied her

requests for paid time off (PTO), did not allow her “to work for


2 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 3 of 22




commission for two weeks,” and failed to compensate her at a

higher rate of pay when it scheduled her to work during rest

periods.   Compl. at ¶¶ 13-15.

     On May 14, 2019, Plaintiff’s counsel sent T-Mobile an email

in which counsel “verifi[ed] . . . Plaintiff is a victim of

domestic violence, harassment, sexual assault, or stalking as

defined by ORS 659A.270, and request[ed] reinstatement of

[Plaintiff’s] hours after returning from protected leave pursuant

to ORS 659A.272.”    Compl. at ¶ 16.

     On June 9, 2019, Defendant Fernandez issued Plaintiff a

written reprimand.    The cause for the reprimand is not described

in the pleadings

     On July 20, 2019, T-Mobile hired a new employee to work as a

Mobile Expert at the same T-Mobile store where Plaintiff works.

The new employee “has been scheduled to work more hours than

Plaintiff.”    Compl. at ¶ 18.

     In January 2020 T-Mobile did not pay Plaintiff a “promised

end-of-year bonus.”   Compl. at ¶ 19.

     On February 7, 2020, “Plaintiff requested disability

accommodation for an aggravation or worsening of her left knee

impairment.”   Compl. at ¶ 20.

     On February 20, 2020, Defendant Lamb, an Accommodation

Manager with T-Mobile, denied Plaintiff’s request for

accommodation on the ground that Plaintiff’s left-knee impairment


3 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 4 of 22




was “short term and transitory . . . which does not rise to the

level of a disability under the ADA.”        Compl. at ¶ 21.

     On April 3, 2020, Plaintiff’s counsel “gave written notice

to T-Mobile of Plaintiff’s wage claim and provided facts

sufficient for T-Mobile to pay Plaintiff all unpaid wages.”

Compl. at ¶ 23.   As of August 7, 2020, Defendant T-Mobile had not

paid Plaintiff all of the wages owed to her.          Plaintiff remains

employed by Defendant T-Mobile, but she is unable to work

“because T-Mobile denied her request for accommodation.”              Compl.

at ¶ 22.

     On June 24, 2020, Plaintiff filed a Complaint in Multnomah

County Circuit Court against Defendants T-Mobile, Fernandez, and

Lamb alleging nine claims:     (1) failure to pay all wages when due

in violation of Oregon Revised Statutes § 652.120 against

T-Mobile; (2) sex discrimination in violation of Oregon Revised

Statutes § 569A.030(1)(b) against T-Mobile; (3) discrimination

because of Plaintiff’s opposition to an unlawful employment

practice in violation of Oregon Revised Statutes § 659A.030(1)(f)

against all Defendants; (4) aiding and abetting an unlawful

employment practice in violation of Oregon Revised Statutes

§ 659A.030(1)(g) against Fernandez and Lamb; (5) discrimination

“because of accommodation request” in violation of Oregon Revised

Statutes § 659A.109 against T-Mobile; (6) disability

discrimination in violation of Oregon Revised Statutes § 659A.112


4 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14    Filed 12/01/20   Page 5 of 22




against T-Mobile; (7) discrimination “because of [Plaintiff’s}

protected complaint” in violation of Oregon Revised Statutes

§ 659A.199 against T-Mobile; (8) discrimination “because of

protected leave” in violation of Oregon Revised Statutes

§ 659A.277 against T-Mobile; and (9) discrimination “because of

victim status” in violation of Oregon Revised Statutes

§ 659A.290(2)(b) against T-Mobile.         Plaintiff seeks compensatory

damages of $50,000, back pay in the amount of $10,000, $405 in

unpaid wages, attorneys’ fees, and post-judgment interest.

     On August 7, 2020, Defendants timely removed the matter to

this Court on the basis of diversity jurisdiction.             In their

Notice of Removal Defendants note Plaintiff and Defendants are

citizens of different states and assert the amount in controversy

exceeds $75,000.   Specifically, Defendants state Plaintiff seeks

economic damages of $10,405; compensatory damages of $50,000; and

attorneys’ fees, which “will more than likely exceed $15,000 in

this matter.”   Notice of Removal at ¶ 5.

     On August 14, 2020, Defendants Fernandez and Lamb filed a

Motion to Dismiss in which they seek an order dismissing

Plaintiff’s Fourth Claim against them for “aiding and abetting an

unlawful employment practice” in violation of Oregon Revised

Statutes § 659A.030(1)(g).

     On September 8, 2020, Plaintiff filed a Motion to Remand in

which Plaintiff seeks an order remanding this matter to state


5 - OPINION AND ORDER
        Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 6 of 22




court on the ground that Defendants have not established this

Court has jurisdiction because the amount in controversy does not

exceed $75,000.

        The Court took the Motions under advisement on October 6,

2020.



                                  STANDARDS

I.      Motion to Remand

        28 U.S.C. § 1446(a) provides in pertinent part:             “A

defendant or defendants desiring to remove any civil action

. . . from a State court shall file in the district court of the

United States for the district and division within which such

action is pending a notice of removal."

        A motion to remand is the proper procedure for challenging

removal.     Babasa v. LensCrafters, Inc., 498 F.3d 972, 974 (9th

Cir. 2007).     “Removal and subject matter jurisdiction statutes

are strictly construed, and a defendant seeking removal has the

burden to establish that removal is proper and any doubt is

resolved against removability.”         Hawaii ex rel. Louie v. HSBC

Bank Nevada, N.A., 761 F.3d 1027, 1034 (9th Cir. 2014)(quotation

omitted).

        28 U.S.C. § 1441(a) is strictly construed against removal

jurisdiction, and federal jurisdiction must be rejected “if there

is any doubt as to the right of removal.”            Geographic


6 - OPINION AND ORDER
      Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20    Page 7 of 22




Expeditions, Inc. v. Est. of Lhotka ex rel. Lhotka, 599 F.3d

1102, 1106-07 (9th Cir. 2010)(citation omitted).              “This gives

rise to a strong presumption against removal jurisdiction [which]

means that the defendant always has the burden of establishing

that removal is proper,” and the court “strictly construe[s] the

removal statute against removal jurisdiction.”               Id.

II.   Motion to Dismiss

             To survive a motion to dismiss, a complaint must
             contain sufficient factual matter, accepted as
             true, to “state a claim to relief that is
             plausible on its face.” [Bell Atlantic v.
             Twombly, 550 U.S. 554,] 570, 127 S. Ct. 1955
             [(2007)]. A claim has facial plausibility when
             the plaintiff pleads factual content that allows
             the court to draw the reasonable inference that
             the defendant is liable for the misconduct
             alleged. Id. at 556. . . . The plausibility
             standard is not akin to a “probability
             requirement,” but it asks for more than a sheer
             possibility that a defendant has acted unlawfully.
             Ibid. Where a complaint pleads facts that are
             “merely consistent with” a defendant's liability,
             it “stops short of the line between possibility
             and plausibility of ‘entitlement to relief.’” Id.
             at 557, 127 S. Ct. 1955 (brackets omitted).

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).               See also Bell

Atlantic, 550 U.S. at 555-56.       The court must accept as true the

allegations in the complaint and construe them in favor of the

plaintiff.    Novak v. U.S., 795 F.3d 1012, 1017 (9th Cir. 2015).

      "In ruling on a 12(b)(6) motion, a court may generally

consider only allegations contained in the pleadings, exhibits

attached to the complaint, and matters properly subject to

judicial notice."     Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

7 - OPINION AND ORDER
       Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 8 of 22




2012)(citation omitted).       A court, however, "may consider a

writing referenced in a complaint but not explicitly incorporated

therein if the complaint relies on the document and its

authenticity is unquestioned."        Swartz v. KPMG LLP, 476 F.3d 756,

763 (9th Cir. 2007)(citation omitted).



                   PLAINTIFF’S MOTION (#7) TO REMAND

       As noted, Plaintiff moves to remand this matter on the

ground that Defendants have not established the amount in

controversy exceeds $75,000, and, therefore, this Court does not

have jurisdiction.     Defendants assert they have sufficiently

established the amount in controversy exceeds $75,000.

I.     Standards

       A defendant may remove an action to federal court only if

the district court has original jurisdiction over the matter.

28 U.S.C. § 1441(a).     “Removal statutes are to be ‘strictly

construed’ against removal jurisdiction.”           Nevada v. Bank of

America Corp., 672 F.3d 661, 667 (9th Cir. 2012)(quoting Syngenta

Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002)).               The party

asserting federal jurisdiction bears the burden of overcoming the

presumption against federal jurisdiction.           Kokkonen, 511 U.S. at

377.   Federal courts must reject federal jurisdiction “if there

is any doubt as to the right of removal in the first instance.”

Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992).


8 - OPINION AND ORDER
      Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 9 of 22




      An amount in controversy exceeding $75,000 is a prerequisite

for diversity jurisdiction.      28 U.S.C. § 1332(a).         “‘[F]ederal

courts permit individual plaintiffs, who are the masters of their

complaints, to avoid removal to federal court, and to obtain a

remand to state court, by . . . suing for less than the

jurisdictional amount.’”      Patel v. Nike Retail Servs., Inc.,

58 F. Supp. 3d 1032, 1038 (N.D. Cal. 2014)(quoting Standard Fire

Ins. Co. v. Knowles, 568 U.S. 588, 595 (2013)).              Thus, when “it

is not facially evident from the complaint that more than $75,000

is in controversy, the removing party must prove, by a

preponderance of the evidence, that the amount in controversy

meets the jurisdictional threshold.”        Matheson v. Progressive

Specialty Ins. Co., 319 F.3d 1089, 1090–91 (9th Cir. 2003).

II.   Parties’ Arguments

      In her Complaint Plaintiff sought damages of unpaid wages in

the amount of $405 pursuant to Oregon Revised Statutes § 652.120;

back pay in the amount of $10,000 pursuant to Oregon Revised

Statutes § 659A.885; and compensatory damages in the amount of

$50,000 pursuant to Oregon Revised Statutes § 659A.885.               In their

Notice of Removal Defendants concede Plaintiff’s Complaint seeks

only $60,405 in damages, which is less than the $75,000 amount-

in-controversy requirement of 28 U.S.C. § 1332(a).             Defendants,

however, note the Ninth Circuit held in Fritsch v. Swift

Transportation Company of Arizona, LLC, that courts “must include


9 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14    Filed 12/01/20   Page 10 of 22




future attorneys’ fees recoverable by statute or contract when

assessing whether the amount-in-controversy requirement is met.”

899 F.3d 785, 794 (9th Cir. 2018).         Defendants assert Plaintiff’s

attorneys’ fees in this matter are likely to exceed $14,595 in

light of the number and variety of claims asserted by Plaintiff.

     In her Motion to Remand Plaintiff clarified she seeks only

$50,405 in damages.    Specifically, Plaintiff explained although

she requested back pay of $10,000 in addition to compensatory

damages of $50,000 in the prayer in her Complaint, it was a

clerical error and “the text of the complaint makes clear that

plaintiff intended back pay to be redundant to economic damages.”

Pl.’s Mot. to Remand at 5.      Plaintiff asserts it is unlikely that

she will incur $24,595 in attorneys’ fees in this matter because

“this case has significantly less complicated facts than most

employment cases,” and it is likely to settle.

     Defendants, however, assert in their Response to Plaintiff’s

Motion to Remand that Plaintiff is likely to incur at least

$24,595 in attorneys’ fees because of the number and diversity of

her claims.

III. Analysis

     As noted, in Fritsch the Ninth Circuit held “the amount in

controversy is not limited to damages incurred prior to removal

. . . but rather is determined by the complaint operative at the

time of removal and encompasses all relief a court may grant on


10 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 11 of 22




that complaint if the plaintiff is victorious."             899 F.3d at 791

(quotation omitted).    “A removing defendant [must] prove that the

amount in controversy (including attorneys' fees) exceeds the

jurisdictional threshold by a preponderance of the evidence . . .

with summary-judgment-type evidence."        Id. (citing Chavez v.

JPMorgan Chase, 888 F.3d 413, 416 (9th Cir. 2005), and Corral v.

Select Portfolio Servicing, Inc., 878 F.3d 770, 774 (9th Cir.

2017)).   Thus, "[a] district court may reject the defendant's

attempts to include future attorneys' fees in the amount in

controversy if the defendant fails to satisfy this burden of

proof."

     The 2017 Oregon State Bar Economic Survey lists $300 as the

median hourly rate for attorneys practicing as plaintiffs’

counsel in the area of civil litigation in Portland.             At that

rate it will take Plaintiff’s counsel 82 hours to exceed $24,595.

Defendants assert it is highly likely that Plaintiff’s counsel

will expend at least that many hours litigating this matter.

     As noted, Plaintiff asserts nine claims in her Complaint,

many of which have unique factual bases.         For example, to succeed

on her First Claim for unpaid wages in violation of Oregon

Revised Statutes § 652.120 Plaintiff will have to prove T-Mobile

failed to pay her all of her wages due and owing by her regular

payday.   Specifically, Plaintiff alleges T-Mobile failed to pay

her “a promised end-of-year bonus” and did not pay her for work


11 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 12 of 22




she performed during rest periods.         On the other hand, to succeed

on her Second Claim for sex discrimination in violation of Oregon

Revised Statutes § 659A.030(1)(b) Plaintiff will have to prove

that (1) she is a woman; (2) she performed her job

satisfactorily; (3) she suffered an adverse employment action;

(4) similarly situated individuals outside her protected class

were treated more favorably; and in the event that T-Mobile

provides “a legitimate, nondiscriminatory reason for the alleged

discriminatory action,” she must establish “the purported reason

for the action [was] pretextual.”      Cilione v. Techfive, LLC, No.

3:18-CV- 02030-IM, 2020 WL 1932275, at *4 (D. Or. Apr. 21,

2020)(citations omitted).      To succeed on her Third Claim for

discrimination based on her “opposition to an unlawful practice”

in violation of Oregon Revised Statutes § 030(1)(f), Plaintiff

will have to prove an entirely different set of facts; namely,

that she

           (1) engaged in protected activity, such as filing
           a complaint regarding violations of law or
           otherwise opposing an unlawful practice; (2) was
           subjected to an adverse employment action; and
           (3) [her] statutorily protected activity was a
           substantial factor in the employer's adverse
           employment.

Ewing v. City of Toledo, No. 6:18-CV-01626-MK, 2020 WL 1845814,

at *11 (D. Or. Feb. 21, 2020), report and recommendation adopted,

No. 6:18-CV-01626-MK, 2020 WL 1821453 (D. Or. Apr. 10, 2020)

(citing Sereno-Morales v. Cascade Food Inc., 819 F. Supp. 2d


12 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 13 of 22




1148, 1153 (D. Or. 2011); Portland State Univ. Ch. of Amer. Ass'n

of Univ. Profs., 352 Or. 697, 712 (2012); and Medina v. State,

278 Or. App. 579, 588 (2016)).      To succeed on her Fifth Claim for

discrimination based on T-Mobile’s failure to act on Plaintiff’s

“accommodation request” in violation of Oregon Revised Statutes

§ 659A.109, Plaintiff will have to prove that she requested a

reasonable accommodation for a disability; she suffered an

adverse employment action; there was “a causal link between the

two”; and, and in the event that T-Mobile provides “a legitimate,

nondiscriminatory reason for the alleged discriminatory action,”

she must establish T-Mobile’s purported reason for the action was

pretextual.   Coons v. Sec. of U.S. Dep’t of Treasury, 383 F.3d

879, 887 (9th Cir. 2004).     See also Hovhannisyan v. WinCo

Holdings, Inc., No. 3:18-cv-01900-MO, 2020 WL 2025359, at *5 (D.

Or. Apr. 27, 2020)(same).      To succeed on her Eighth Claim for

discrimination “because of protected leave” in violation of

Oregon Revised Statutes § 659A.277 Plaintiff will have to prove

that she took leave as provided in Oregon Revised Statutes

§ 659A.272;1 that T-Mobile subjected her to an adverse employment

action because she took leave pursuant to § 659A.277; and, in the

event that T-Mobile provides a legitimate, nondiscriminatory

reason for the alleged discriminatory action, that the purported


     1
       Oregon Revised Statutes § 659A.272 requires “cover[ed]
employer[s]” to permit employees to take “reasonable leave” for a
variety of reasons related to domestic violence.

13 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 14 of 22




reason for T-Mobile’s action was pretextual.           Elk Creek Mgmt. Co.

v. Gilbert, 353 Or. 565, 582 n.14 (2013).          To succeed on her

Ninth Claim for discrimination “because of victim status” in

violation of Oregon Revised Statutes § 659A.290, Plaintiff will

have to prove that (1) she was a victim of “domestic violence,

harassment, sexual assault or stalking”; (2) she suffered an

adverse employment action; and (3) there exists a causal

connection between the adverse employment action and Plaintiff's

status as a victim of domestic violence, harassment, sexual

assault or stalking.     Gillis v. Wal-Mart Stores Inc.,

No. 03:11-CV-01520-HZ, 2013 WL 1623925, at *14 (D. Or. Apr. 15,

2013).   Thus, the parties will have to conduct discovery and

litigation related to several different and nuanced issues

ranging from the factual support for Plaintiff’s alleged

“promised end-of-year bonus” to Plaintiff’s request for

disability accommodation and request for leave to address issues

related to domestic violence.      In this Court’s experience

discovery and analysis of such a broad range of facts is a time-

consuming activity.    In addition, the Court notes at least two of

Plaintiff’s claims are in areas of the law that are not well-

developed.   For example, the Court could find only one case

citing Oregon Revised Statutes § 659A.277 and only a handful of

cases discussing Oregon Revised Statutes § 659A.290.             Plaintiff’s

counsel, therefore, is likely to spend more time researching and


14 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 15 of 22




evaluating the law relating to these claims than counsel would

have to spend researching a well-developed area of the law.

     Finally, the complexity and variety of Plaintiff’s claims

combined with the relative lack of legal guidance as to two of

Plaintiff’s claims suggests this matter is unlikely to settle in

the early stages.

     The Court concludes on this record that Defendants have

established by a preponderance of the evidence that Plaintiff’s

counsel is likely to incur at least $24,595 in attorneys’ fees in

this action; that Defendants have established this matter meets

the amount-in-controversy requirement; and, therefore, that this

Court has jurisdiction.      Accordingly, the Court DENIES

Plaintiff’s Motion to Remand.



     MOTION (#5) TO DISMISS OF DEFENDANTS FERNANDEZ AND LAMB

     Defendants Fernandez and Lamb move to dismiss Plaintiff’s

Fourth Claim against them for aiding and abetting an unlawful

employment practice in violation of Oregon Revised Statutes

§ 659A.030(1)(g) on the ground that Plaintiff fails to state a

claim for relief.    Specifically, Fernandez and Lamb assert they

were acting as agents of their employer, T-Mobile, and,

therefore, pursuant to Oregon law they cannot be liable for

aiding and abetting their employer.

I.   The Law


15 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 16 of 22




     Oregon Revised Statutes § 659A.030(1)(g) makes it unlawful

“[f]or any person, whether an employer or an employee, to aid,

abet, incite, compel or coerce the doing of any of the acts

forbidden under this chapter.”

          When an agent with executive authority acts
          outside his scope of employment, he acts in his
          personal capacity, not as an agent of the
          corporation, and is, therefore, a third party to
          the plaintiff's relationship to the corporation.
          Under those conditions, the individual could be
          liable for aiding and abetting the corporation
          under O.R.S. 659A.030(1)(g).

Zweizig v. Nw. Direct Teleservices, Inc., No. 3:15-CV-02401-HZ,

2017 WL 3725184, at *7 (D. Or. Aug. 29, 2017)(citing Baker v.

Maricle Indus., Inc., No. 6:16-CV-01793-AA, 2017 WL 1043282,

at *4 (D. Or. Mar. 17, 2017)).      When, however, “an agent with

executive authority . . . exercises executive authority, he would

not be liable [for] aiding and abetting the corporation, because

a person cannot aid and abet himself.”         Zweizig, 2017 WL 3725184,

at *7 (citing Baker, 2017 WL 1043282, at *4).           See also Gaither

v. John Q. Hammons Hotels Mgmt., LLC, No. 3:09-cv-00629-MO, 2009

WL 9520797, at *4 (D. Or. Sept. 3, 2009)(“[A]lleging . . .

liability as a primary actor” raises the concern that a defendant

could be held liable for aiding and abetting himself.); White v.

Amedisys Holding, LLC, No. 3:12-cv-01773-ST, 2012 WL 7037317,

at *4 (D. Or. Dec. 18, 2012)(courts treat agents acting with

executive authority differently because they act directly on

behalf of the corporate employer whereas supervisory managers do

16 - OPINION AND ORDER
        Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 17 of 22




not).

        “‘Normally, whether a party has acted within the scope of

employment is a question of fact, albeit an ultimate fact.’”

Zweizig, 2017 WL 3725184, at *7 (quoting McGanty v. Staudenraus,

321 Or. 532, 539 n.3 (1995)).

II.     Analysis

        Defendants Fernandez and Lamb move to dismiss Plaintiff’s

claim for aiding and abetting on the ground that they were acting

within the course and scope of their employment, and, therefore,

they cannot be liable for aiding and abetting T-Mobile.

Specifically, Plaintiff alleges Fernandez was a Store Manager and

Lamb was an Accommodation Manager.            Plaintiff, however, does not

allege either Fernandez and/or Lamb acted in their personal

capacity or outside of the scope of their employment.                 In fact,

the only allegation against Fernandez is that she issued a

written reprimand to Plaintiff, and the only allegation against

Lamb is that she denied Plaintiff’s request for accommodation.

According to Fernandez and Lamb, both actions are within the

scope of their authority and within the scope of their

employment.

        The issue of a supervisor’s liability for aiding and

abetting, however, is more complicated than Fernandez and Lamb

suggest, and courts in this district have reached various

conclusions on the question.         For example, in Peters v. Betaseed,


17 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 18 of 22




Inc., No. 6:11–cv–06308–AA, 2012 WL 5503617 (D. Or. Nov. 9,

2012), the plaintiff alleged his former employer engaged in

illegal whistleblower retaliation and that the defendant's

corporate president was jointly liable under Oregon Revised

Statutes § 659A.030(1)(g) for aiding and abetting because the

president made the decision to fire the plaintiff.             District

Judge Ann Aiken dismissed the president from the case on the

ground that the plaintiff failed to explain how the president’s

standing was as a third party in the relationship between the

plaintiff and the corporation.      Id., at *7.      Judge Aiken

explained the president exercised “executive authority . . .

within his role as president.”      Id.    Judge Aiken also noted the

plaintiff did not allege facts that indicated the president acted

in his personal capacity, and, therefore, holding the president

liable for aiding and abetting “would be to suggest that it is

possible to aid and abet oneself.”         Id.   By contrast, in White v.

Amedisys Holding, LLC, Magistrate Judge Janice Stewart concluded

the plaintiff “alleged sufficient facts to demonstrate a

possibility that [Cindy Brock, the Director of the Facility for

the Division,] could be found liable for aiding and abetting the

alleged unlawful employment discrimination and retaliation by

[the corporate employer defendant] in violation of ORS

659A.030(1)(g).”   No. 3:12-CV- 01773-ST, 2012 WL 7037317, at *6

(D. Or. Dec. 18, 2012), report and recommendation adopted,


18 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 19 of 22




No. 3:12-CV-01773-ST, 2013 WL 489674 (D. Or. Feb. 7, 2013).

Magistrate Judge Stewart explained:

            [I]t must be recognized that any employment
            discrimination and retaliation by Brock against
            [the plaintiff] in the form of unwarranted
            discipline or termination was done not to benefit
            herself, but was done on behalf of and within the
            course and scope of her employment for the
            employer, Amedisys. A corporate entity, such as
            Amedisys, can be held liable for committing
            unlawful employment practices against its
            employees, such as [the plaintiff], based only on
            the actions of its agents and employees acting on
            its behalf, such as Brock. The situation is
            different if the employee is legally equivalent to
            the employer, as in a sole proprietorship or
            arguably when exercising “executive authority,” as
            in Peters. In that event, the employee would be
            aiding and abetting himself or herself. But if
            the employee is simply acting on behalf of a
            separate and distinct employing entity, then he or
            she could well aid, abet, compel or coerce that
            employer's unlawful employment practices. The
            statute's reference to both employers and
            employees, without further qualification, supports
            this broad reading. This conclusion does open the
            door to claims against a host of employees who, in
            their role as supervisors, take adverse employment
            actions another their subordinates, but such
            claims are not clearly barred by the language in
            ORS 659A.030(1)(g) or by any Oregon case law.

Id., at *5.   In Zweizig the court concluded issues of fact in

that case precluded summary judgment on the issue of aiding and

abetting.   Specifically, the court noted

            Defendant was the CEO of NDT. The question,
            therefore, is whether he wrote the blog in his
            personal capacity or within his role as CEO.
            [Certain language in] the License Agreement [at
            issue] . . . supports the conclusion that
            Defendant acted in his personal capacity, not as
            an agent of NDT, when he wrote the blog entries.
            Therefore, a reasonable jury may conclude as much.

19 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 20 of 22




          On the other hand, Defendant may be able to show
          that he was acting in his professional capacity as
          CEO of NDT. Thus, the Court will allow the jury
          to answer this question at trial.

2017 WL 3725184, at *8.

     In Ekeya v. Shiners Hospital for Children, Portland, 258 F.

Supp. 3d 1192 (D. Or. July 10, 2017), District Judge Michael

Simon denied the defendant’s motion to dismiss the plaintiff’s

claim for aiding and abetting in violation of § 659A.030(1)(g):

          Neither the Oregon Supreme Court nor the Oregon
          Court of Appeals . . . have yet explicitly
          addressed the question of whether a complaint
          states a claim for aiding and abetting liability
          under [ORS] § 659A.030(l)(g) against a “primary
          actor,” or someone with “executive authority,”
          acting for a corporate employer when a complaint
          alleges that a wrongful employment action has been
          taken by that person on behalf of the corporate
          employer. Similarly, the text of [ORS
          659A,030(1)(g)] does not unambiguously resolve
          this issue. Because this legal question has not
          been resolved at the appellate level, it would be
          inappropriate for this court to conclude that it
          is “obvious” that [the plaintiff]’s aiding and
          abetting allegations against [the individual
          defendant] fails to state a claim.

Id. at 1203.   Similarly, in Ransier v. Crestline Construction

Company, LLC, Magistrate Judge Stacie Beckerman denied the

defendant’s motion to dismiss the plaintiff’s claim for aiding

and abetting in violation of § 659A.030(1)(g):

          Plaintiff alleges that Kerr served as Crestline's
          general manager and that Kerr was acting “on
          behalf of Crestline” when he terminated Plaintiff.
          It is unclear from the four corners of the
          complaint if Kerr, in his role as general manager,
          was acting as the legal equivalent to Crestline
          (i.e., like a chief executive or sole proprietor)

20 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 21 of 22




          when he fired Plaintiff. . . . While it could be
          that Kerr possessed the unilateral executive
          authority to terminate Plaintiff and no other
          actors were involved in the termination, the
          allegations in the complaint do not allow the
          Court to make that determination at this stage of
          the case.

No. 3:18-CV-00406-SB, 2018 WL 7019315, at *3 (D. Or. Oct. 29,

2018), report and recommendation adopted, No. 3:18-CV-00406-SB,

2019 WL 177926 (D. Or. Jan. 11, 2019).

     Here as in Ekeya and Ransier it is unclear from the

Complaint whether Fernandez and/or Lamb in their roles as Store

Manager and Accommodation Manager were acting “as the legal

equivalent to” T-Mobile when they took the actions alleged in the

Complaint, and Plaintiff does not include any other allegations

in her Complaint that permit the Court to infer that they were

acting as such.   Accordingly, the Court DENIES the Motion to

Dismiss of Defendants Fernandez and Lamb as to Plaintiff’s Fourth

Claim for aiding and abetting in violation of § 659A.030(1)(g).



                               CONCLUSION

     For these reasons, the Court DENIES Plaintiff’s Motion (#7)

to Remand and the Motion (#5) to Dismiss of Defendants Fernandez




21 - OPINION AND ORDER
     Case 3:20-cv-01331-BR   Document 14   Filed 12/01/20   Page 22 of 22




and Lamb.

     IT IS SO ORDERED.

     DATED this 1st day of December, 2020.



                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




22 - OPINION AND ORDER
